Citation Nr: 1027045	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
final disallowed claim for service connection for posttraumatic 
stress disorder (PTSD), and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1950 
to July 1953 and in the U.S. Air Force from January 1954 to 
January 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction was later transferred to the RO in New York, New 
York.  

In a December 2008 statement of the case, the RO reopened the 
claim but denied service connection for PTSD on the merits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In March 1987, the RO denied service connection for PTSD due 
to a lack of evidence establishing a diagnosis; in August 1999, 
the RO denied the claim for PTSD because the occurrence of the 
traumatic events reported by the Veteran could not be verified.  

2.  The RO denied petitions to reopen the claim in December 2001 
and September 2003 because new and material evidence had not been 
received.  The Veteran did not express timely disagreement, and 
the decisions became final. 

3.  Since September 2003, evidence has been received that is new, 
not cumulative, relates to the previously unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating a claim for service connection for 
PTSD. 

4.  The Veteran has been diagnosed with PTSD related to traumatic 
events experienced in Korea. 

5.  The Veteran's lay testimony regarding fear of attack and 
witnessing the deaths of a fellow soldier and civilians is 
credible, consistent with the places, dates, and circumstances of 
service in Korea in 1951-52, and is sufficient to verify the 
occurrence of the reported events. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final 
disallowed claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7195 (West 2002); 38 C.F.R. § 3.156 (2009).  

2.  The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2009), 75 Fed.Reg. 39,843 (Jul 
13, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed

The Veteran served in the U.S. Army as a construction equipment 
operator, and he was stationed in the Republic of Korea from 
February 1951 to April 1952.  He later served in several 
occupations in the U.S. Air Force, retiring at the rank of Staff 
Sergeant.  He contends that he has PTSD related to traumatic 
events that he experienced during his service in Korea in 1951 
and 1952.  

Nature of the Claimed Acquired Psychiatric Disorder

A change in diagnosis or specificity of the claim must be 
carefully considered in determining the etiology of a potentially 
service-connected condition and whether the new diagnosis is a 
progression of the prior diagnosis, correction of an error in 
diagnosis, or development of a new and separate condition.  38 
C.F.R. § 4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In this case, the Veteran's current claim for 
service connection for PTSD refers to the same symptoms, 
diagnoses, and etiology of an acquired psychiatric disorder as 
was considered in earlier claims.  Since the current diagnoses 
and claim are based on the same factual basis as the time the 
case was last decided on the merits, new and material evidence is 
necessary to reopen the claim.  Id.  

When the record shows that the Veteran experienced a variety of 
psychiatric symptoms and has been diagnosed with several 
different psychiatric disorders, VA must consider whether service 
connection is warranted for those other disorders in addition to 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

In May 1980, a VA examiner noted that the Veteran sought 
treatment on several occasions for excess tension, insomnia, 
frustration tolerance, irritability, and memory deficits.  After 
review of other medical evidence related to physical symptoms, 
the physician diagnosed psychophysiologic reaction.  In August 
1980, the RO denied service connection for a nervous disorder 
because there was no evidence that the disorder manifested in 
service or that there was a continuity of symptoms since service.  
In December 1983, a VA physician noted the same symptoms and 
diagnosis and did not associate the disorder with any aspect of 
service. 

In May 1987, a VA examiner noted the Veteran's reports of 
intrusive thoughts related to military experiences in Korea but 
also mentioned physical and somatic complaints that the physician 
related to physical disorders and not to the experiences in 
Korea.  In August 2002, a VA physician also diagnosed depression 
related to on-going physical problems.  All other mental health 
examiners, particularly those who provided reports since 1998, 
diagnosed PTSD and related the symptoms to events in service.  
Furthermore, the Veteran's claims and subsequent statements 
regarding his symptoms and experiences exclusively address PTSD.

Although there is some remote evidence of record of diagnoses of 
psychophysiological reaction and depression, the Board concludes 
that the weight of credible lay and medical evidence is that the 
acquired psychiatric disorder at issue in this appeal is PTSD and 
that other psychiatric disorders noted in the record have been 
related to the Veteran's physical disorders and not to any aspect 
of service.  Therefore, in consideration of the provisions of 
Boggs and Clemons, the Board concludes that the issue on appeal 
is a petition to reopen a claim for service connection for PTSD, 
and that new and material evidence is required.  

Petition to Reopen a Claim for Service Connection for PTSD

In March 1987, the RO denied service connection for PTSD, noting 
the treatment for symptoms including anxiety but noting a VA 
examiner's remarks that there was no clear connection that such 
symptoms represented PTSD.  

In August 1999, the RO again denied service connection for PTSD.  
The RO acknowledged that the Veteran's service personnel records 
showed service in a combat zone during the Korean War.  However, 
the RO found that the evidence of record did not show that the 
Veteran engaged in combat action and that verification of 
contended traumatic events was required.  The RO further found 
that service records and information provided by the Veteran were 
insufficient to engage in research to obtain verification.  The 
RO denied service connection on those bases.  The Veteran did not 
express disagreement, and the decision became final.   
38 U.S.C.A. § 7105.  

The Veteran sought to reopen the claim on two subsequent 
occasions.  The RO denied petitions to reopen the claim in 
December 2001 and September 2003 because evidence received, 
though new, was not material to the reason for the previous 
denials because it did not provide information to verify or 
assist in research to verify the occurrence of the contended 
events.  

In VA examinations in May 1980 and May 1987, the Veteran reported 
that while in Korea he viewed battle areas and worked in 
repairing facilities after combat.  In correspondence to VA and 
reports to his mental health examiners and clinicians, the 
Veteran described several traumatic events that he experienced 
during his service in Korea.  He reported seeing injured and 
malnourished children and witnessing civilians forced into 
carrying explosives into Army compounds.  On one occasion he 
fired his weapon and witnessed the death of a woman suspected of 
carrying explosives.  He reported rescuing and feeding a Korean 
child who had been abandoned and that he was later refused 
permission to adopt the child.  The Veteran also reported 
witnessing the death of a fellow soldier in a construction 
accident.  The Veteran did not provide the name or location of 
his unit, the name of the fellow soldier, or the dates of the 
events except for the approximate season of the year.  

The Veteran was diagnosed with PTSD by a doctoral level VA 
psychologist in February 1998. 

The RO received the Veteran's current petition to reopen the 
claim in October 2006.  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of the new and material 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since September 2003, the RO received the following evidence: 
records of VA outpatient treatment and VA examinations from 
August 2004 to June 2006, records of treatment by a private 
physician from August 2005 to November 2005, and written 
statements from the Veteran in October 2006, October 2007, and 
December 2007 relevant to traumatic events in service.   The 
Board concludes that the evidence received is new because it had 
not been previously considered.  The records of the private 
physician are not relevant to the issue on appeal.  The Board 
concludes that the remainder of the evidence received is material 
because it includes additional reports by the Veteran of the 
nature and circumstances of his traumatic experiences and reports 
by clinicians that continued a diagnosis of PTSD related to these 
events.   Therefore, as new and material evidence has been 
received, the Board grants the petition to reopen the claim and 
will adjudicate the claim on the merits.  

Service Connection for PTSD
 
Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); in certain circumstances, credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.   A 
stressor must consist of an event during such service that is 
outside the range of usual human experience and such that would 
be markedly distressing to almost anyone, such as experiencing an 
immediate threat to one's life or witnessing another person being 
seriously injured or killed.  It is the distressing event, not 
mere presence, that constitutes a valid stressor.  Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1994).  Moreover, service in a combat 
zone is stressful to some degree to all who are there, whatever 
their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 
65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality").  

For claims that were appealed to the Board but not decided as of 
July 13, 2010, changes to the applicable regulations are in 
effect.  Specifically, if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed.Reg. 
39,843 (Jul 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993). 

In this case, service personnel records show that the Veteran 
served in an unidentified Army engineer unit in Korea from 
February 1951 to April 1952 and participated in three operational 
campaigns.  Service treatment records for this period have not 
been recovered.  However, in a U.S. Air Force enlistment physical 
examination in January 1954, the Veteran did not report and the 
examiner did not find any mental health symptoms or disorders.  
In October 1969, a military psychiatrist examined the Veteran and 
noted symptoms of anxiety and depression related to a serious 
family problem.  No mental health symptoms or chronic disorders 
were noted in an August 1970 retirement physical examination.  

In May 1980, December 1983, and May 1987, VA physicians noted the 
Veteran's report of service in Korea repairing facilities after 
combat, but not actually participating in a battle.  The Veteran 
reported a history of excess tension, whole body itching, and 
insomnia since the 1960s.  The Veteran reported that since his 
discharge from service in 1971, he experienced increasing 
irritability, memory loss, and difficulty interacting with 
others.  In a March 1987 statement, a December 1986 letter from a 
private therapist, and in the latter VA examination, the Veteran 
reported seeing dead, injured, and malnourished Korean civilians 
and experiencing generalized visions of the war without any 
particular triggers.  He also reported having to rebuild 
facilities over previously mined areas, witnessing civilians 
killed while attempting to enter Army camps with explosives, and 
the death of a fellow soldier who had just replaced him at work.  
Examiners diagnosed psychophysiological reaction and personality 
disorder.  

In February 1998 and July 1998, the Veteran was again examined by 
two different VA psychologists.  They noted the Veteran's reports 
of receiving outpatient mental health treatment from a VA 
counselor for several years.  Such treatment addressed symptoms 
of anxiety, aggressiveness in social situations, and loss of 
memory and concentration.  The psychologists noted the Veteran's 
reports of recurrent flashbacks of events in Korea including 
enemy planes attacking civilians and seeing undernourished, ill-
clothed, and injured Korean children.  The psychologists 
diagnosed PTSD. 

The claims file also contains records of outpatient VA treatment 
from August 2004 to June 2007 that showed periodic mental health 
treatment including prescription medication.  In November 2004, 
the attending psychiatrist diagnosed PTSD related to the 
Veteran's experiences in Korea.  In statements dated in October 
2006 and December 2007, the Veteran provided additional detailed 
descriptions of several specific events: witnessing an explosion 
that killed several children foraging for food, the death of a 
fellow soldier in a construction accident, enemy aircraft attacks 
on airfields that were under repair by his unit, killing of a 
suicide bomber attempting to penetrate the base defenses, and 
rescue of a badly injured child.  However, the Veteran was unable 
to report the identity of his unit or the dates of these events, 
other than the season of the year in which they occurred.  

In December 2008, the RO made a formal finding that the 
information regarding the traumatic events was not sufficient to 
engage in research to obtain corroborating information.  

The Board concludes that service connection for PTSD is warranted 
under the new regulations permitting the Veteran's own statements 
to establish the occurrence of a stressor.  The weight of 
credible medical evidence shows that he has been diagnosed with 
PTSD related to the events in Korea as reported to VA clinicians 
and adjudicators.  The Veteran receives ongoing VA treatment for 
the disorder.  Although the Veteran does not claim, nor does the 
record show, that he engaged in combat action, service personnel 
records showed that he served in a combat area in duties, places, 
and circumstances consistent with his reports of traumatic events 
that included fear of personal attack and witnessing of the 
deaths of a fellow soldier and civilians.  The Board concludes 
that the Veteran's lay testimony of these events is consistent, 
credible, and sufficient to verify the occurrence of the events.  
Therefore, service connection is warranted.   The Board notes 
that in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the petition to 
reopen a final disallowed claim of entitlement to service 
connection for PTSD is granted.  

Service connection for PTSD is granted, subject to the legal 
criteria governing the payment of monetary benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


